On Motion for Rehearing.
The plaintiff contends in his motion for rehearing that the exhibit attached to his petition showing that the judgment was obtained in the Civil Court of DeKalb County at the February, 1963 term was a typographical error and that such exhibit should have shown that such judgment was obtained at the February, 1962 term. Such exhibit is a copy of a garnishment affidavit allegedly filed in the Civil Court of Fulton County.
Attached as an exhibit to the motion for rehearing is a copy of the garnishment affidavit, showing the judgment as having been obtained in 1962, certified by the Clerk of the Civil Court of Fulton County.
The petition in the present case was filed in the Superior Court of Fulton County, not the Civil Court of Fulton County, and there is no contention made that the exhibit forwarded to this court as a part of the record is not a correct copy of the exhibit as it was actually filed as a part of the plaintiff’s petition in the case sub judice.
However, had the judgment against the plaintiff here been obtained prior to the bankruptcy the result would have been the same since the defendant here could seek to enforce his judgment until the plaintiff here took proper action by affidavit of illegality or otherwise to prohibit the collection of such judgment. See Aiken v. Bank of Ga., 101 Ga. App. 200, 203, supra.

Motion for rehearing denied.